81 F.3d 163
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Annie L. BAULDWIN, Plaintiff-Appellant,v.OMNIBUS, INCORPORATED and Gary L. Reents, Defendants-Appellees.
No. 94-3097.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
Annie Bauldwin filed a section 1983 civil rights lawsuit on October 15, 1993.   Six months later she filed a petition for bankruptcy.   Once the district court found out about Bauldwin's pending bankruptcy, it dismissed her case for lack of standing.   We affirm.


2
An individual's standing to pursue a claim must persist throughout all stages of the litigation;  otherwise, jurisdiction is wanting.  Lewis v. Continental Bank Corp., 110 S. Ct. 1249, 1253-54 (1990).   More to the point, causes of action that a bankrupt has against another constitute property of the bankrupt estate, see In re:  Yonikus, 974 F.2d 901, 904-05 (7th Cir.1992) (potential personal injury claim is property of the bankruptcy estate), and any such claim can only be asserted by the trustee (or debtor-in-possession).   See Kalb, Voorhis & Co. v. American Financial Corp., 8 F.3d 130, 132 (2nd Cir.1993);  see also Truck Insurance Exchange v. Ashland Oil, Inc., 951 F.2d 787, 789 (7th Cir.1992) (trustee in bankruptcy succeeds to the claims of an individual forced into bankruptcy).


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   Appellant has filed such a statement and requested oral argument.   Upon consideration of that statement, the briefs, and the record, the request for oral argument is denied and the appeal is submitted on the briefs and record